Citation Nr: 0711018	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the thoracic spine.

2.  Entitlement to an initial compensable rating for chronic 
urethritis.

3.  Entitlement to an initial compensable rating for allergic 
rhinitis.

4.  Entitlement to an initial compensable rating for 
asthmatic bronchitis.

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

6.  Entitlement to an initial compensable rating for right 
knee sprain.

7.  Entitlement to an initial compensable rating for right 
shoulder sprain.

8.  Entitlement to an initial compensable rating for left 
shoulder sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that granted the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the thoracic spine, to zero percent disabling 
effective June 16, 2004 (the date of the veteran's claim), 
and on appeal of a June 2005 rating decision in which the RO 
granted the veteran's higher initial rating claim for 
degenerative disc disease of the thoracic spine, to 
10 percent disabling effective June 16, 2004, and also 
granted claims for service connection for degenerative joint 
disease of the left knee, evaluating it as 10 percent 
disabling effective June 16, 2004, and for chronic 
urethritis, allergic rhinitis, and asthmatic bronchitis, 
right knee sprain, and bilateral shoulder sprain.  In the 
June 2005 rating decision, the RO assigned zero percent 
ratings to the veteran's service-connected chronic 
urethritis, allergic rhinitis, asthmatic bronchitis, right 
knee sprain, and right and left shoulder sprain.  The veteran 
appeals for higher initial ratings.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

As will be explained in detail below, the veteran's higher 
initial rating claims for degenerative joint disease of the 
left knee, right knee sprain, and right and left shoulder 
sprain are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the thoracic 
spine is minimally disabling and is associated with some 
moderate pain radiating from the lumbar spine in to both legs 
and no x-ray evidence of arthritis.

2.  The veteran's chronic urethritis has minimal symptoms and 
is currently stable.

3.  The veteran's allergic rhinitis and asthmatic bronchitis 
have minimal symptoms and are not significantly disabling.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine, to include a 
separate evaluation for arthritis, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.27, 4.71a, Diagnostic Code 5010-5242 (2006).

2.  An initial compensable rating for chronic urethritis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.115a, 4.115b, Diagnostic Code 7518 
(2006).

3.  An initial compensable rating for allergic rhinitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.97, Diagnostic Code 6522 (2006).

4.  An initial compensable rating for asthmatic bronchitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.96, 4.97, Diagnostic Code 6600 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and that he 
received notice of the evidence needed to substantiate his 
claims; the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, while the June 2004 
letter fails to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claims for the disabilities on appeal, such failure 
is harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
veteran's claims.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Veterans Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Notice was provided to the veteran in June 2004, before the 
RO decision that is the subject of this appeal.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was provided with VA examinations in April 2005 which 
contained opinions relating to the claims on appeal.  The 
evidence is adequate to resolve these claims; there is no 
duty to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he reported a history of venereal disease at his 
enlistment physical examination in November 1975.  He denied 
any history of recurrent back pain, asthma, or shortness of 
breath.  Clinical evaluation was normal.

In June 1977, the veteran complained of dysuria.  He was in 
good physical condition with no urethral discharge.  
Urinalysis was negative.  The impression was catarrhal 
urethritis.

In January 1978, the veteran complained of a history of left 
lower abdominal pain radiating to the right lower quadrant of 
the abdomen, dysuria, and occasional penile discharge.  
Physical examination showed a watery white penile discharge.  
The assessment included penile discharge that was probably 
non-specific urethritis.  The veteran was also treated for 
urethritis in July, August, and September 1978, April 1979, 
May and September 1981, March, June, July, and August 1982, 
January 1983, and January 1984.

On periodic physical examination in October 1983, the 
veteran's history was unchanged.  Clinical evaluation was 
normal except for a right arm scar.  

A November 1983 chest x-ray showed clear lung fields.  The 
impression was a normal chest.

On outpatient treatment in November 1986, the veteran 
complained of a small burning sensation and a sharp pain 
around the left side of the groin area.  The in-service 
examiner stated that the veteran "has this problem every 
year."  Physical examination showed no lesions on the penis 
and no discharge.  The assessment was non-gonococchal 
urethritis.  The veteran was treated for urethritis again in 
April 1988.

On periodic physical examination in August 1987, the 
veteran's history and clinical evaluation were unchanged from 
October 1983.  An August 1987 chest x-ray showed clear lung 
fields and no abnormalities.

The veteran was treated for urethritis again in July and 
August 1989.

The veteran complained of chronic sinus problems in July 
1991.  The provisional diagnosis was chronic sinus problems.

Periodic physical examination of the veteran in April 1992 
was completely normal except for left shoulder and right 
upper arm scars.  

On periodic physical examination in July 1993, the veteran's 
history included chronic or frequent colds, hay fever, 
shortness of breath, venereal disease, and recurrent back 
pain.  The veteran reported experiencing episodes of 
shortness of breath since May 1995 that were not associated 
with exertion, had not been evaluated by a physician, and 
were not limiting his activities or accompanied by chest pain 
or cardiac symptoms.  The veteran's back pain was at the site 
of a cyst removal in 1994 with no drainage and a healed wound 
with no muscular or neurologic symptoms.  Clinical evaluation 
was normal except for a keloid scar at the right upper back 
at the site of a "cyst" removal that was painful to 
palpation, well healed, and had no drainage.  The veteran's 
chest x-ray was normal.

The veteran reported on periodic physical examination in 
April 1997 that he had been bumped by a slow-moving 5-ton 
truck in 1991 and that his upper back had been sore "off and 
on" since that time.  His medical history also included 
swollen or painful joints, chronic or frequent colds, hay 
fever, shortness of breath, venereal disease, and recurrent 
back pain.  Clinical evaluation showed a full range of motion 
in the back and a right upper back scar.  The veteran also 
had dyspnea on exertion.  X-rays of the veteran's back showed 
degenerative disc disease at multiple thoracic spine levels.  

In a July 2004 statement, the veteran contended that had been 
struck by a 5-ton truck moving at about 10 miles per hour 
while on active service in Saudi Arabia during the Persian 
Gulf War.  Since that accident, he had experienced back pain.  
The veteran also experienced frequent urges to urinate and 
had trouble controlling his urination.  He began experiencing 
shortness of breath and allergies while on active service 
during the Persian Gulf War.

On VA outpatient treatment in October 2003, the veteran 
complained of allergy symptoms since moving to Dallas, Texas, 
including a runny nose, post-nasal drip, and an itchy throat.  
The veteran's history included gonorrhea in 1979.  He denied 
any other medical history including chest pain, shortness of 
breath, asthma, and penile discharge.  Physical examination 
showed a clear chest to auscultation bilaterally.  The 
assessment included allergic rhinitis.

The veteran complained of lumbar pain on VA outpatient 
treatment in June 2004.  Physical examination showed a 
slightly altered gait, a scar on the right upper back just 
medial to the shoulder blade, and tender muscle spasms.  X-
rays of the lumbosacral spine showed no compressions and an 
unremarkable alignment.  X-rays of the thoracic spine showed 
degenerative joint disease changes of the lower thoracic 
spine with marginal osteophytes and narrowing of discs, no 
compressions, and an unremarkable alignment.  X-rays of the 
cervical spine were normal.  The assessment was back pain.

On VA outpatient treatment in October 2004, the veteran 
complained of a history of chronic low back pain and neck 
pain after being hit by a truck while on active service in 
Saudi Arabia during the Persian Gulf War.  The veteran's 
history included allergic rhinitis and a backache, not 
otherwise specific.  The veteran denied any shortness of 
breath, dyspnea on exertion, orthopnea, paroxysmal nocturnal 
dyspnea, wheezes, dysuria, urgency, frequency of urination, 
and joint pain or morning stiffness.  Physical examination 
showed a healthy male with normal lungs.  The impression was 
a healthy male.

In a January 2005 Notice of Disagreement, the veteran 
contended that his back was extremely painful and "only 
getting worse."  

On VA spine examination in April 2005, the veteran reported 
that he had been run over by a truck in 1991 and had been 
unconscious for 1-2 hours.  On awakening, he had complained 
of pain in his thoracic spine.  X-rays had been negative at 
that time.  He had been diagnosed with a soft tissue injury 
at the thoracic spine level and returned to duty after 2 or 3 
days.  His low back and chest level back pain was 
progressive, 8/10 in severity, and radiated in to both knees.  
The VA examiner stated that recent x-rays of the veteran's 
lumbar spine had been negative, although x-rays of the 
thoracic spine had shown degenerative joint disease with some 
local disc narrowing.  Physical examination showed negative 
straight leg raising bilaterally, no scoliosis, a normal 
gait, an inability to walk on his heels or toes, increased 
paraspinous muscle tone on the left in the thoracic spine, 
increased lumbar muscle tone on the right, and no tenderness 
to palpation in the thoracic spine.  Range of motion testing 
of the lumbar spine showed lateral movement to the left of 30 
degrees and to the right of 35 degrees and rotary movement 
bilaterally of 80 degrees.  Range of motion testing of the 
thoracic spine showed flexion to 30 degrees and extension to 
10 degrees with mild discomfort, rotary movement to the left 
of 45 degrees, and rotary movement to the right of 35 degrees 
with mild pain.  The VA examiner stated that the veteran had 
some vague discomfort at the thoracic spine but moderate pain 
in his lumbar spine radiating in to both legs.  The veteran 
was able to walk 3 to 4 blocks at a time before experiencing 
discomfort.  His discomfort was aggravated by his job working 
in a warehouse when he had to do any lifting.  The VA 
examiner also stated that there was no additional limitation 
of motion following repetitive use, no flare-ups, no 
objective evidence of painful motion at the lumbar level, no 
weakness, and no tenderness.  The examiner stated further 
that the thoracic spine showed slight painful motion, some 
spasm, no weakness, and no tenderness.  The veteran had not 
experienced any incapacity over the past 12 months because of 
either his thoracic or lumbar spine.  X-rays of the thoracic 
spine showed degenerative joint disease changes and slightly 
narrowed disks with osteophytes, no compressions, and an 
unremarkable alignment.  The radiologist concluded that the 
veteran's thoracic spine had been stable since June 2004.  
The examiner's impressions were degenerative joint disease of 
the thoracic spine with minimal objective findings and 
chronic lumbosacral strain with moderate symptoms consisting 
of only abnormal tendon reflexes at the ankles and moderate 
subjective difficulty with progression.

On VA respiratory and urological examination in April 2005, 
the veteran complained of moderate intermittent shortness of 
breath with a morning cough and rare chest pain with 
breathing.  He began experiencing shortness of breath while 
serving in the Persian Gulf War.  He had no history of 
pneumonia or asthma.  The VA examiner noted that the 
veteran's chest x-rays had been normal.  The veteran had 2 
block exertional shortness of breath but this was stable.  An 
allergy work-up 2 years earlier had been negative.  The 
veteran was employed part-time at a warehouse.  The veteran 
also complained of difficulty with urinary frequency, 
burning, and some pain on urination that had begun in 1976.  
The VA examiner stated that the veteran's urological 
complaints were stable.  The veteran experienced burning and 
frequency 2 times a month.  His history included 
2 gonococchal infections which had been treated and resolved.  
Physical examination showed a slight allergic change to the 
nasal mucosa, normal ears and throat, clear lung fields, and 
a normal penis and testicles.  The impressions were allergic 
rhinitis with minimal symptoms, no treatment, and no 
significant disability, asthmatic bronchitis with minimal 
symptoms, a normal current examination, and no significant 
disability, and chronic urethritis with minimal symptoms, 
minimal disability, and currently stable.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran's service-connected degenerative disc disease of 
the thoracic spine has been evaluated as 10 percent disabling 
since June 16, 2004.  The veteran's service-connected chronic 
urethritis, allergic rhinitis, and asthmatic bronchitis have 
each been evaluated as zero percent disabling (non-
compensable) since June 16, 2004.  He appeals for higher 
initial ratings for each of these service-connected 
disabilities.  See Fenderson, supra.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2006).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
supra, citing Brady v. Brown, 4 Vet. App. 203 (1993).  With 
regard to the veteran's higher initial rating claims, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

Under Diagnostic Code (DC) 5010, arthritis due to trauma that 
is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2006).  
Degenerative arthritis is evaluated under DC 5003, which 
provides that degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups such a condition is 
rated as 10 percent disabling. Such a condition is to be 
rated as 20 percent disabling if there is X-ray evidence of 
involvement of 2 or more major joints, or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.

DC 5003 provides further that the 20 percent and 10 percent 
ratings based on X-ray findings (discussed above) will not be 
combined with ratings based on limitation of motion.  The 20 
percent and 10 percent ratings based on X-ray findings 
(outlined above) will not be utilized in rating conditions 
listed under DC's 5013 to 5024, inclusive.  Id.

For the purpose of rating disability from arthritis, the 
cervical vertebrae, the dorsal (thoracic) vertebrae, and the 
lumbar vertebrae are considered groups of minor joints 
ratable on a parity with major joints.  38 C.F.R. § 4.45.

Degenerative disc disease of the thoracic spine

The veteran's service-connected degenerative disc disease of 
the thoracic spine is evaluated as 10 percent disabling under 
DC 5010-5242.  See 38 C.F.R. §§ 4.27, 4.71a, DC's 5010 and 
5242.  

As described earlier, DC 5003 essentially establishes three 
methods of evaluating degenerative arthritis that is 
established by X-rays: (1) when there is a compensable degree 
of limitation of motion; (2) when there is a noncompensable 
degree of limitation of motion; and (3) when there is no 
limitation of motion.  Generally, when documented by X-rays, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, DC 5003 and 38 
C.F.R. § 4.59 provide that painful motion due to degenerative 
arthritis, which is established by x-rays, is deemed to be 
limitation of motion and warrants the minimum compensable 
rating for the joint, even if there is no actual limitation 
of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, DC 5242 provides a minimum evaluation of 10 
percent disabling where forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; or forward flexion of the cervical spine is greater 
than 30 degrees but not greater than 40 degrees; or the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
the combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or for 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or for 
vertebral body fracture with the loss of 50 percent or more 
of the height.

The next higher evaluation of 20 percent disabling is 
available where forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or for muscle 
spasm or guarding that is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

An evaluation of 30 percent disabling is available under DC 
5242 where forward flexion of the cervical spine is 15 
degrees of less; or there is favorable ankylosis of the 
entire cervical spine.  An evaluation of 40 percent disabling 
is available where there is unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine is 30 degrees of less; or there is 
favorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 50 percent disabling is available for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, the maximum evaluation of 100 percent disabling is 
available under DC 5242 for degenerative arthritis of the 
spine manifested by unfavorable ankylosis of the entire 
spine.  See 38 C.F.R. § 4.71a, DC 5242 (2006).

The Board finds that the preponderance of the evidence does 
not support a higher initial rating in excess of 10 percent 
for the veteran's service-connected degenerative disc disease 
of the thoracic spine.  There is no evidence that the 
veteran's thoracic spine disability, rated by evaluating the 
x-ray evidence of arthritis of the thoracic spine, is 
manifested by occasional incapacitating exacerbations such 
that a higher initial rating in excess of 10 percent is 
warranted.  Nor is there any evidence of such limitation of 
motion in the thoracic spine that a higher initial rating 
than 10 percent is warranted.  The Board acknowledges that 
the veteran's service medical records show treatment for 
degenerative disc disease of the thoracic spine in April 
1997; a full range of motion was found on physical 
examination at that time.  The veteran's thoracic spine 
showed only marginal osteophytes and narrowing of vertebral 
discs on post-service x-rays in June 2004.  And the VA 
radiologist concluded in April 2005 that the veteran's 
thoracic spine had been stable since June 2004.  Although the 
VA examiner stated in April 2005 that the veteran experienced 
moderate pain in the lumbosacral spine, there was only 
minimal objective evidence on physical examination of 
degenerative joint disease of the thoracic spine and 
subjective complaints of "some vague discomfort" in the 
thoracic spine.  The VA examiner found no additional 
limitation of motion in the thoracic spine on repetitive use 
or flare-ups, no weakness or tenderness, and no additional 
painful motion.  Accordingly, the Board finds that, even 
applying the DeLuca criteria, there is no support for 
assigning a higher initial rating in excess of 10 percent for 
the veteran's service-connected degenerative disc disease of 
the thoracic spine.  See DeLuca, supra.

Finally, the Board finds that that there is no objective 
evidence showing that the veteran's degenerative disc disease 
of the thoracic spine has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Although the veteran 
complained of back discomfort that was aggravated by his 
part-time job on VA examination in April 2005, he had not 
experienced any incapacity in the past 12 months because of 
either his thoracic or lumbar spine and there was no 
additional limitation of motion on repetitive use of the 
spine.  There is no evidence that the veteran's degenerative 
disc disease of the thoracic spine is disabling to a degree 
that it renders impractical application of the regular 
schedular standards.  Thus, a referral for consideration of 
an extraschedular rating is not warranted.

Chronic urethritis

The veteran's service-connected chronic urethritis is 
evaluated as zero percent disabling (non-compensable) by 
analogy to 38 C.F.R. § 4.115b, DC 7518 (urethral stricture).  
DC 7518 provides that a urethral stricture will be rated as 
voiding dysfunction under 38 C.F.R. § 4.115a.  See 38 C.F.R. 
§§ 4.115a, 4.115b, DC 7518 (2006).  

Voiding dysfunction must be rated as urine leakage, 
frequency, or obstructed voiding.  For continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence, a minimum compensable 
evaluation of 20 percent disabling is available for voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  The next 
higher evaluation of 40 percent disabling is available for 
voiding dysfunction that requires the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  
Finally, the maximum evaluation of 60 percent disabling is 
available for voiding dysfunction that requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  See 38 C.F.R. § 4.115a 
(2006).

The Board finds that the preponderance of the evidence is 
against an initial compensable evaluation for the veteran's 
service-connected chronic urethritis.  Simply put, there is 
no medical evidence of voiding dysfunction which requires 
that the veteran wear any absorbent material.  The Board 
acknowledges that the veteran has been treated repeatedly 
during and after active service for chronic urethritis.  
However, as noted above, the veteran's service-connected 
chronic urethritis had minimal symptoms, minimal disability, 
and was stable on VA examination in April 2005.  Although the 
veteran complained at that examination of burning and urinary 
frequency twice a month, he also reported that his urinary 
symptoms resolved after he drank cranberry juice.  There is 
no contrary medical evidence suggesting that the symptoms 
attributable to the veteran's service-connected chronic 
urethritis have worsened since his most recent VA examination 
in April 2005.  Nor is there any objective medical evidence 
showing that the veteran's chronic urethritis is, or has 
been, compensably disabling at any time since he filed his 
service connection claim.  Accordingly, the Board finds that 
an initial compensable evaluation for service-connected 
chronic urethritis is not warranted.

The Board also concludes that that there is no objective 
evidence showing that the veteran's chronic urethritis has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell, Floyd, and 
Shipwash, all supra.  There is no evidence that the veteran's 
chronic urethritis is disabling to a degree that it renders 
impractical application of the regular schedular standards.  
Thus, a referral for consideration of an extraschedular 
rating is not warranted.

Allergic rhinitis

The veteran's service-connected allergic rhinitis is 
evaluated as zero percent disabling (non-compensable) under 
38 C.F.R. § 4.97, DC 6522.  The minimum compensable 
evaluation of 10 percent disabling is available under DC 6522 
for allergic rhinitis without polyps but with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  The maximum evaluation of 
30 percent disabling is available for allergic rhinitis with 
polyps.  See 38 C.F.R. § 4.97, DC 6522 (2006).

The Board finds that the preponderance of the evidence does 
not support an initial compensable evaluation for the 
veteran's service-connected allergic rhinitis.  The veteran's 
service medical records show that, although the veteran 
reported a history of frequent colds during active service, 
he was not treated for allergic rhinitis during active 
service.  When he was first treated for and diagnosed with 
allergic rhinitis in October 2003, following service 
separation, the veteran attributed his reported allergy 
symptoms to his post-service relocation to Dallas.  On VA 
respiratory examination in June 2005, the VA examiner stated 
that the veteran's recent allergy work up had been negative 
and there was only a slight allergic change to the nasal 
mucosa.  The VA examiner concluded that the veteran's 
allergic rhinitis had minimal symptoms, required no 
treatment, and was not a significant disability.  There is no 
other contrary medical evidence showing that the veteran's 
allergic rhinitis is, or has been, compensably disabling at 
any time since he filed his service connection claim.  
Accordingly, the Board finds that, without evidence of a 
greater than 50 percent obstruction of both nasal passages of 
a complete obstruction of at least one nasal passage, an 
initial compensable evaluation for allergic rhinitis is not 
warranted.

The Board also finds that that there is no objective evidence 
showing that the veteran's allergic rhinitis has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell, Floyd, and 
Shipwash, all supra.  The most recent medical evidence shows 
that the veteran experiences minimal allergic rhinitis; there 
is no evidence that it is disabling to a degree that it 
renders impractical application of the regular schedular 
standards.  Thus, a referral for consideration of an 
extraschedular rating is not warranted.

Asthmatic bronchitis

The veteran's service-connected asthmatic bronchitis is 
evaluated as zero percent disabling (non-compensable) under 
38 C.F.R. § 4.97, DC 6600 (chronic bronchitis).  

A minimum compensable evaluation of 10 percent disabling is 
available under DC 6600 for chronic bronchitis with a Forced 
Expiratory Volume in one second (FEV-1) of 71 to 80 percent 
of predicted; or FEV-1/Forced Vital Capacity (FEV-1/FVC) of 
71 to 80 percent; or a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)) of 66 
to 80 percent predicted.  The next higher evaluation of 
30 percent disabling is available for an FEV-1 of 56 to 
70 percent predicted, an FEV-1/FVC of 56 to 70 percent, or 
DLCO (SB) of 56 to 65 percent predicted.  An evaluation of 
60 percent disabling is available for an FEV-1 of 40 to 
55 percent predicted, an FEV-1/FVC of 40 to 55 percent, DLCO 
(SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Finally, the maximum evaluation of 100 percent 
disabling is available for an FEV-1 of less than 40 percent 
of predicted value, an FEV-1/FVC of less than 40 percent, 
DLCO(SB) less than 40 percent predicted, maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension, episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy.

The Board finds that the preponderance of the evidence does 
not support an initial compensable evaluation for the 
veteran's service-connected asthmatic bronchitis.  The Board 
recognizes that the veteran complained of shortness of breath 
during active service, although he was not diagnosed with and 
treated for asthmatic bronchitis until after service 
separation.  In April 2005, the veteran complained of 
moderate intermittent shortness of breath with a morning 
cough and rare chest pain with breathing.  Physical 
examination showed clear lungs, and the VA examiner concluded 
that the veteran's asthmatic bronchitis had minimal symptoms 
and no significant disability.  The VA examiner also 
determined that the veteran's lung examination was normal.  
Although the claims file does not contain test results 
indicating the veteran's FEV-1, FEV-1/FVC ratio, or DLCO 
(SB), there is simply no objective medical evidence in the 
claims file showing that the veteran's service-connected 
asthmatic bronchitis is, or has been, compensably disabling 
at any time since he filed his service connection claim such 
that an initial compensable evaluation is warranted.

The Board also finds that that there is no objective evidence 
showing that the veteran's asthmatic bronchitis has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell, Floyd, and 
Shipwash, all supra.  The most recent medical evidence shows 
that the veteran experiences minimal asthmatic bronchitis; 
there is no evidence that it is disabling to a degree that it 
renders impractical application of the regular schedular 
standards.  Thus, a referral for consideration of an 
extraschedular rating is not warranted.

Conclusion

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's higher initial rating 
claims for degenerative disc disease of the thoracic spine, 
chronic urethritis, allergic rhinitis, and asthmatic 
bronchitis.  The Board also finds that, since the initial 
ratings for the veteran's service-connected degenerative disc 
disease of the thoracic spine, chronic urethritis, allergic 
rhinitis, and asthmatic bronchitis adequately compensate him 
for the degree of disability that he has experienced since he 
filed his service connection claims, consideration of staged 
ratings is not in order.  See Fenderson, supra.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine is denied.

Entitlement to an initial compensable rating for chronic 
urethritis is denied.

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.

Entitlement to an initial compensable rating for asthmatic 
bronchitis is denied.


REMAND

As noted above, in evaluating disabilities of the 
musculoskeletal system, VA must consider "functional loss" 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

The report of VA joints examination in April 2005 does not 
contain a discussion of the DeLuca criteria for evaluating 
the veteran's service-connected degenerative joint disease of 
the left knee, right knee sprain, and bilateral shoulder 
sprain.  On remand, the VA examiner should be asked to 
provide an addendum to the April 2005 VA joint examination in 
which he discusses the extent to which the veteran 
experiences any additional functional loss in the knees 
and/or shoulders due to weakness, fatigability, 
incoordination, or painful motion.



Accordingly, this case is REMANDED for the following action:

1.  Contact the VA Medical Center in 
Dallas, Texas, to arrange for an addendum 
to the VA joints examination that was 
conducted in April 2005.  The veteran's 
claims file, to include a copy of this 
REMAND, must be provided to the clinician 
who performed that examination and that 
the claims file was reviewed must be noted 
in an addendum to the examination report.

The clinician must state in an addendum to 
the April 2005 joints examination report 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
the left knee, right knee, left shoulder, 
and/or right shoulder due to pain or 
flare-ups of pain supported by adequate 
objective findings, or additional loss of 
motion due to weakness on movement, excess 
fatigability, incoordination, or any other 
relevant symptom or sign.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

A rationale must be provided for any 
opinion or conclusion expressed.  If the 
clinician is unable to provide the 
requested opinions without resorting to 
speculation, he should so state.

2.  If, and only if, the clinician who 
performed the April 2005 joints 
examination is not available, then the 
RO/AMC should request that another VA 
examination be conducted.  Following a 
review of the relevant medical evidence in 
the claims file and the appropriate 
examination, the examiner must address the 
above questions.  The veteran's claims 
file, to include a copy of this REMAND, 
must be provided to the examiner and that 
the claims file was reviewed must be noted 
in an addendum to the examination report.  

Following review of the relevant evidence 
in the claims file and the clinical 
examination, the VA examiner must state 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
the left knee, right knee, left shoulder, 
and/or right shoulder due to pain or 
flare-ups of pain supported by adequate 
objective findings, or additional loss of 
motion due to weakness on movement, excess 
fatigability, incoordination, or any other 
relevant symptom or sign.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

A rationale must be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, he or she should so state.

3.  After completion of any other 
indicated development, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 10 
percent for degenerative joint disease of 
the left knee and entitlement to initial 
compensable evaluations for right knee 
sprain, right shoulder sprain, and left 
shoulder sprain.  If the claims remain 
denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case (SSOC) and provide the veteran an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


